     Case 4:18-cv-02246 Document 147 Filed on 05/22/19 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                 May 22, 2019
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

VANTAGE DEEPWATER COMPANY, et al, §
                                  §
      Plaintiffs,                 §
VS.                               §                        CIVIL ACTION NO. 4:18-CV-02246
                                  §
PETROBRAS AMERICA INC, et al,     §
                                  §
      Defendants.                 §


                                     FINAL JUDGMENT

       On May 17, 2019, the Court granted Petitioners Vantage Deepwater Company and

Vantage Deepwater Drilling, Inc.’s (“Vantage”) Motion to Confirm the arbitration award (the

“Final Award”) issued by the arbitration tribunal in the case captioned Vantage Deepwater Co. et

al. v. Petrobras America Inc., et al., No. 01-15-0004-8503. Doc. #146. In the same Order, the

Court denied Respondents Petrobras America Inc., Petrobras Venezuela Investments & Services,

BV, and Petróleo Brasileiro S.A. – Petrobras’s (“Petrobras”) Motion to Vacate the Final Award. Id.

       Accordingly, the Court ORDERS that:

       1.      The Final Award is RECOGNIZED and CONFIRMED.

       2.      Petitioners recover from Respondents, jointly and severally:

               a.     U.S. $733,968,000.00 (comprised of the award amount of U.S.

                      $622,020,000.00 plus additional interest as provided for in the award of

                      U.S. $111,948,000.00 through May 22, 2019);

               b.     Costs of court, pursuant to Federal Rule of Civil Procedure 54(d); and
     Case 4:18-cv-02246 Document 147 Filed on 05/22/19 in TXSD Page 2 of 2




               c.     Post-judgment interest on all foregoing amounts calculated at the federal

                      statutory post-judgment interest rate set in 28 U.S.C. § 1961 of 2.32%, and

                      running from the day after entry of this Final Judgment until paid.

       All writs and processes for the enforcement and execution of this Final Judgment and

costs shall issue as necessary and allowable by law, including, to the extent applicable, 28 U.S.C.

§ 1610.

       This is a final judgment. The Court DENIES all relief not granted in this judgment.

       It is so ORDERED.

       DATED this May 22, 2019
                                               _______
                                                     _ __
                                                       ___________  _ __
                                                                       ____
                                                                          ____
                                                                          __ ____________
                                             _____________________________________
                                             Thee Honorable
                                                  Hoonoraabl
                                                          b e Al
                                                               lfred
                                                                   ed
                                                              Alfred dHH.. Bennett
                                               nited States District
                                             United          Distriict Judge




                                                2
